Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 6, 2019

                                       No. 04-18-00733-CR

                                        Martin BALLEZA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR12645
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If the appellant desires to request the appellate record, he must file the motion requesting
the record within ten days from the date of this order. If the appellant desires to file a pro se
brief, he must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177
n.1. If the appellant files a pro se brief, the State may file a responsive brief no later than thirty
days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that
the motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.


                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court